Title: To Alexander Hamilton from Robert Morris, 29 August 1782
From: Morris, Robert
To: Hamilton, Alexander



Office of Finance [Philadelphia] 29. Augt. 1782.
Sir,

I have for certain Reasons thought it expedient to issue no more Orders on Mr. Swanwick payable at Sight but destroy them as they are brought in. And as the larger Bills of Exchange mentioned in my Letter of the nineteenth of July last tho an excellent Mode of general Remittance will not by Reason of the Greatness of the Sums answer the Ends intended by the States in making my Notes receivable in Taxes, I have thought it alike useful to the Public and convenient to the People to issue Notes in the following Form. At sixty Days from the Date pay on Account of the United States  Dollars to  or Bearer. These Notes are signed by me directed to Mr. Swanwick and are for Sums of one hundred, fifty, thirty and twenty Dollars each of them have in the Body of the Bill in Water Marks. United States and the Bills of one hundred Dollars have a Water Mark 1. & those of fifty 2. those of thirty 3 and those of twenty 4. You will receive them as Cash and when you have Cash you will give it for them in like Manner as for Bank Notes and that without any Regard whether they have any Time still to run or whether the sixty Days are expired.
I am Sir    your most obedient Servant

RM

